EXHIBIT 10.6

 

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”), is made and
entered into this 21st day of October, 2020 (the “Effective Date”), by and
between Stoke Therapeutics, Inc. (“Stoke”), and Robin Walker (“Executive”).

 

Recitals:

 

R-1. Stoke and Executive are parties to an Amended and Restated Employment
Agreement dated October 21, 2020, (the “Employment Agreement,” which term shall
include the Employment Agreement as it may be amended from time to time
hereafter).

 

R-2. Stoke wishes to provide Executive with certain promises and benefits in the
event Stoke terminates Executive’s employment without Cause or Executive
terminates Executive’s employment for Good Reason, within ninety (90) days prior
to one (1) year following a Change of Control.

 

NOW, THEREFORE, in consideration of the mutual promises, terms and conditions in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties agree as
follows:

 

1.Definitions.

 

(a)All capitalized terms used in this Agreement and not otherwise defined herein
shall have the meaning ascribed to them in Executive’s Employment Agreement.

 

(b)Change of Control. As used in this Agreement, a “Change of Control” shall
mean the occurrence of any of the following events:

 

(i)Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of Stoke representing fifty percent (50%) or more of the total voting power
represented by Stoke’s then outstanding voting securities (excluding for this
purpose any such voting securities held by Stoke, or any affiliate, parent or
subsidiary of Stoke, or by any employee benefit plan of Stoke) pursuant to a
transaction or a series of related transactions which Stoke’s Board of Directors
(the “Board”) does not approve; or

 

(ii)Merger/Sale of Assets. (A) A merger or consolidation of Stoke whether or not
approved by the Board, other than a merger or consolidation which would result
in the voting securities of Stoke outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of Stoke or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by Stoke of all or substantially
all of Stoke’s assets.

 

 

--------------------------------------------------------------------------------

 

2.Change of Control Severance Benefit.

 

(a)In the event that Executive’s employment with Stoke is terminated by Stoke
without Cause or terminated by Executive for Good Reason within ninety (90) days
prior to, or within one (1) year following a Change of Control, then, in
addition to any Accrued Obligations and in lieu of any Severance Benefit
otherwise payable to the Executive under Executive’s Employment Agreement and
subject to the Executive signing and not revoking the separation agreement and
release of claims provided for in Section 4 of this Agreement:

 

(i)Stoke shall provide Executive with a payment in an amount equal to
Executive’s Base Salary for a twelve (12) month period, with such payment to be
made either in a lump sum, or in substantially equal installments in accordance
with Stoke’s normal payroll practices and schedules (such method of payment
shall be determined by Stoke in its sole discretion), less all customary and
required taxes and employment-related deductions.

 

(ii)Stoke shall provide Executive with a payment in an amount equal to one
hundred percent (100%) of Executive’s then-current target amount of Annual Bonus
for the year in which Executive’s termination date occurs (the “Separation
Date”), paid in one lump sum amount within sixty (60) days following the
Separation Date, less customary and required taxes and employment-related
deductions.

 

(iii)In the event that Executive is eligible for coverage under a Stoke health
insurance plan, Executive was covered thereunder prior to termination, and
Executive chooses to exercise Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) to continue Executive’s
participation in such plan, Stoke shall pay the premiums charged to continue
Executive’s health insurance coverage pursuant to COBRA for a period of up to
twelve (12) months from termination, to the same extent that such insurance is
provided to persons then currently employed by Stoke. Notwithstanding any other
provision of this Agreement, this obligation shall cease on the date Executive
becomes eligible to receive health insurance benefits through any other
employer, and Executive agrees to provide Stoke with written notice immediately
upon becoming eligible for such benefits. Executive’s acceptance of any payment
on Executive’s own behalf or coverage provided hereunder shall be an express
representation to Stoke that Executive has no such eligibility.

 

(iv)All equity awards granted to Executive and outstanding as of the Separation
Date shall fully accelerate and vest, subject to the terms of any applicable
equity plan and equity agreements.

 

Section 2(a)(i)-2(a)(iv) are referred to as the “Change of Control Severance
Benefit.” The Change of Control Severance Benefit is expressly subject to the
conditions described in this Agreement, including but not limited to Section 4.

 

3.Exclusions. In the event that Executive is eligible for the Change of Control
Severance Benefit described in Section 2 of this Agreement, Executive shall not
be eligible for, and shall not receive any severance payments or benefits under
any other severance or separation

2

--------------------------------------------------------------------------------

 

agreement or policy, including but not limited to the Severance Benefit under
Executive’s Employment Agreement. In the event that Executive’s employment is
terminated for any reason other than those outlined in Section 2, then Executive
shall not be eligible for, and shall not receive the Change of Control Severance
Benefit.

 

4.Separation Agreement, Release of Claims. Stoke shall not be obligated to
provide Executive with the Change of Control Severance Benefit unless and until
(a) the consummation of the Change of Control; and (b) Executive has executed,
without revocation a separation agreement in a form acceptable to Stoke, which
must be signed by Executive, returned to Stoke and be enforceable and
irrevocable no later than sixty (60) days following Executive’s Separation Date
(the “Review Period”), and which shall include, at a minimum, the provision of
the Change of Control Severance Benefit due from Stoke to Executive, a complete
general release of claims against Stoke and its affiliated entities and each of
their officers, directors and employees, and terms relating to
non-disparagement, non-competition (if applicable), confidentiality, cooperation
and other customary terms determined by Stoke. If Executive executes and does
not revoke such agreement within the time provided in the separation agreement,
then the Change of Control Severance Benefit shall be paid either: (i) in one
lump sum amount on the first (1st) regularly scheduled payroll date following
the Review Period; or (ii) in substantially equal installments commencing on the
first (1st) regularly scheduled payroll date following the Review Period,
provided that, as applied to Section 2(a)(i)-2(a)(iv), the first
payments/benefits shall include in a lump sum all amounts that were otherwise
payable to Executive from the Separation Date through such first payment.

 

5.Sections 409A and 280G of the Code.

 

(a)In the event that the payments or benefits set forth in Section 2 constitute
“non- qualified deferred compensation” subject to Section 409A, then the
following conditions apply to such payments or benefits:

 

(i)Any termination of Executive’s employment triggering payment of Change of
Control Severance Benefit under Section 2 must constitute a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
before distribution of such benefits can commence. To the extent that the
termination of Executive’s employment does not constitute a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
(as the result of further services that are reasonably anticipated to be
provided by Executive to Stoke at the time Executive’s employment terminates),
any such payments under Section 2 that constitute deferred compensation under
Section 409A shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section 5(a)
shall not cause any forfeiture of benefits on Executive’s part, but shall only
act as a delay until such time as a “separation from service” occurs.

 

(ii)Notwithstanding any other provision with respect to the timing of payments
under Section 2 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” of Stoke (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section

3

--------------------------------------------------------------------------------

 

409A, any payments to which Executive may become entitled under Section 2 which
are subject to Section 409A (and not otherwise exempt from its application)
shall be withheld until the first (1st) business day of the seventh (7th) month
following the termination of Executive’s employment, at which time Executive
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Executive under the terms of Section 2.

 

(b)It is intended that each installment of the payments and benefits provided
under Section 2 shall be treated as a separate “payment” for purposes of Section
409A. Neither Stoke nor Executive shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

 

(c)Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Stoke does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

 

(d)If any payment or benefit that Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would: (i)
constitute a “parachute payment” within the meaning of Section 280G the Code;
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be either: (A) the
full amount of such Payment; or (B) such lesser amount as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. With respect to subsection (B), if there is more than one method of
reducing the payment as would result in no portion of the Payment being subject
to the Excise Tax, then Executive shall determine which method shall be
followed, provided that if Executive fails to make such determination within
thirty (30) days after Stoke has sent Executive written notice of the need for
such reduction, Stoke may determine the amount of such reduction in its sole
discretion.

 

6.No Impact on Employment Status. This Agreement is not intended to confer, and
shall not be interpreted as conferring, any additional employment rights on
Executive and has no impact on either party’s right to terminate Executive’s
at-will employment.

 

7.General.

 

(a)Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

 

(b)Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party

4

--------------------------------------------------------------------------------

 

entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

(c)Assignment. Stoke may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Stoke’s business
or that aspect of Stoke’s business in which Executive is principally involved.
Executive may not assign Executive’s rights and obligations under this Agreement
without the prior written consent of Stoke.

 

(d)Governing Law; Jury Waiver. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the Commonwealth of Massachusetts without giving effect to the conflict
of law principles thereof. Any legal action or proceeding with respect to this
Agreement shall be brought in the courts of the Commonwealth of Massachusetts or
the United States of America for the District of Massachusetts. By execution and
delivery of this Agreement, each of the parties hereto accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE
AND EACH OF STOKE AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

(e)Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

 

(f)Entire Agreement. This Agreement, together with the other agreements
expressly referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. The terms of this Agreement shall replace any
agreement, policy or practice which otherwise would obligate Stoke to provide
any severance compensation and/or benefits to Executive in connection with a
Change of Control, provided that it shall not be construed to otherwise limit
Executive’s rights to payments or benefits provided under any pension plan (as
defined in ERISA), deferred compensation, stock, stock option or similar plan
sponsored by Stoke. Notwithstanding the foregoing and for the avoidance of
doubt, any applicable stock option award agreement, other award agreement or
equity incentive plan existing between Stoke and Executive, and any existing
indemnity agreement or non-competition, non-solicitation, confidentiality or
similar agreement between Stoke and Executive shall remain in full force and
effect and shall not be superseded by this Agreement.

 

(g)Counterparts. This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes signed counterparts delivered by fax or other
digital means (e.g., .pdf) shall be treated as an original.

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Robin A. Walker, Esq.

 

STOKE THERAPEUTICS, INC.

 

 

 

 

 

 

 

Robin A. Walker

 

/s/ Edward M. Kaye

 

 

Printed Name

 

By: Edward M. Kaye, Ph.D.

 

 

 

 

Title: Chief Executive Officer

 

 

/s/ Robin A. Walker

 

 

 

 

Signature

 

 

 

 

6